PER CURIAM:
On June 22, 1982, appellant was sentenced to serve an aggregate of ten (10) to twenty (20) years imprisonment on charges of arson and related offenses. On June 29, 1982, defense counsel was permitted to withdraw and the Public Defender’s Office of Chester County was notified that appellant sought representation. Neither post-trial motions nor a motion for reconsideration of sentence were ever filed on appellant’s behalf. On July 22, 1982, the public defender’s office filed this appeal. Appellant then filed with this court a Petition for Remand to Trial Court for Determination of Ineffective Assistance of Counsel, Resentencing or Reconsideration of Sentence. This court issued the following order:
AND NOW, October 21, 1982, Appellant’s Petition for Remand for Appointment of Counsel Outside of the *496P.D.’s Office is GRANTED, otherwise the Petition is DENIED. Jurisdiction is retained.
s/Per Curiam
New counsel was appointed and since jurisdiction was retained by this court, this appeal is again before us. However, since no post-trial motions or motion for reconsideration of sentence was filed, there are no issues preserved for our review. Thus, we must remand in order to allow new counsel to file a petition for reconsideration of sentence and post-trial motions nunc pro tunc.
Case remanded in order to allow new counsel to file a petition for reconsideration of sentence and post-trial motions nunc pro tunc. Jurisdiction is relinquished.